



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. McLaughlin-Coward, 2021 ONCA
    626

DATE: 20210917

DOCKET: C68324

Hoy, Trotter and Paciocco JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Allister McLaughlin-Coward

Appellant

Allister McLaughlin-Coward, acting in
    person

Michael Crystal, appearing as duty
    counsel

Avene Derwa, for the respondent

Heard: September 10, 2021 by
    video conference

On appeal from the sentenced imposed on April
    27, 2020 by Justice Iona M. Jaffe of the Ontario Court of Justice.

REASONS
    FOR DECISION

[1]

The appellant was convicted of one count of
    aggravated assault. He was sentenced to 6 years imprisonment, less 17 months
    credit for time spent in pre-sentence custody (PSC), and another 4 months as
    a result of the harsh conditions of confinement. He applies for leave to appeal
    his sentence.

[2]

The appellant attacked his former partners
    husband, the victim, with a knife. The appellant and his former partner had a
    daughter together 14 years earlier. The appellant was frustrated about not
    being able to see her. One afternoon, he showed up unannounced at the home of
    his former partner and the victim, demanding to see his daughter. His former
    partner told the appellant that he must follow the formal access procedures.

[3]

When the victim intervened, the appellant
    threatened him. The conflict soon turned physical. The appellant was armed with
    two knives. He stabbed the victim multiple times. The police arrived shortly
    after and saw the appellant using a screwdriver to puncture the tire of the
    familys vehicle. In the course of his arrest, the appellant yelled at the
    victim, I hope it hurt.

[4]

The appellant gave an inculpatory statement to
    the police at the scene in which he explained that he believed his daughter was
    being exploited. He told the police that he did not intend to kill the victim,
    but he knew that it could have happened. He said he wanted to hurt the victim.

[5]

The victim sustained serious injuries. The
    sentencing judge noted:

He was stabbed twice in the stomach. One
    stomach wound was one centimeter in length and the other was five centimeters.
    The larger of those two stab wounds eviscerated the victims abdominal
    contents. The victim also sustained five stab wounds in the back and one on the
    left side of his neck. The victim required surgery and spent three days in
    hospital.

[6]

The appellant entered a plea of guilty to the
    offence.

[7]

At the time, he was 41 years old. He had prior
    convictions for assault with a weapon in 2008, for which he received a
    suspended sentence, and possession of a weapon in 2017, for which he received a
    suspended sentence (after spending 75 days in PSC).

[8]

The Crown submitted that the appellant should
    receive a sentence in the range of 5 to 6 years imprisonment, whereas counsel
    for the appellant sought a sentence of 15 to 18 months.

[9]

The sentencing judge provided thorough reasons
    for sentence. She identified general deterrence and denunciation as the primary
    objectives in sentencing the appellant. In doing so, she relied on the victims
    injuries, the fact that the appellant armed himself with two knives, the
    appellants related criminal record, and that part of the scenario occurred in
    front of his daughter. The sentencing judge characterized the attack as unprovoked
    and vicious, which left the victim seriously injured.

[10]

On the other side of the equation, the
    sentencing judge took into account the mitigating value of the appellants
    guilty plea. She also considered the detailed information about his life
    circumstances in the Pre-Sentence Report (PSR) and the challenges he has
    faced over the years. At the time, the appellant denied any alcohol or
    substance abuse. However, he was medicated for anxiety and depression.

[11]

In her reasons, the sentencing judge expressed
    concern about the appellants insight into the gravity of the offence. In his
    discussions with the author of the PSR, he seemed to suggest that his actions
    were justified on some level (i.e., for the protection of his daughter). He
    made similar comments to the sentencing judge when asked if he had anything to
    say before his sentence was imposed.

[12]

On appeal, the appellant submits that the trial
    judge misunderstood his attitude in court. He acknowledges that he showed
    little emotion at the time. He explained that he was under stress as a result
    of the conditions of his pre-sentence custody and that he was trying to be
    strong for his daughter. The appellant says that he was remorseful then, as he
    is now.

[13]

There is no indication that the sentencing judge
    formed her impressions about the appellants lack of insight based on his
    emotional presentation. Her observations were based on the appellants statements
    to the author of the PSR, and his words prior to being sentenced. During the
    hearing of the appeal, the appellant made similar statements, focusing on his
    concern for his daughter, rather than the impact of his offence on the victim.

[14]

We see no error in the trial judges treatment
    of this factor. It was a finding that was open to her to reach on the record.
    She did not improperly treat the appellants lack of insight as an aggravating
    factor; instead, she merely found that she was limited in her ability to give
    effect to the appellants rehabilitative potential by virtue of his attitude
    towards his conduct. In the circumstances, the trial judge was correct to focus
    on general deterrence and denunciation. The sentence imposed properly reflects
    the application of those principles to this case. It cannot be said that the
    sentence is unfit.

[15]

In conclusion, we note that the author of the
    PSR recommended that the appellant take rehabilitative and/or counselling
    programs directed at: substance abuse, anger management, counseling through a
    mental health professional, and additional counselling as directed. At the
    appeal hearing, the appellant expressed a willingness to follow this
    rehabilitative path and we encourage him to do so.

[16]

The application for leave to appeal sentence is
    allowed, but the appeal is dismissed.

Alexandra
    Hoy J.A.

Gary
    Trotter J.A.

David
    M. Paciocco J.A.


